  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION



UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                                   2:18cr243-MHT
                                   )              (WO)
HOWARD JAMES SMITH

                                 ORDER

      It is ORDERED      that the clerk of court is to send

the   attached    letter    to   counsel   for   defendant   Howard

James    Smith   for   appropriate     action, if   any.     In   the

letter,      defendant     Smith    complains    about     lack   of

allegedly needed medications and other things.

      DONE, this the 20th day of August, 2019.

                                      /s/ Myron H. Thom son
                                   UNITED STATES DISTRICT JUDGE
